Citation Nr: 0031782	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-51 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration on an 
extraschedular basis under 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


REMAND

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (2000).  

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.17 (2000).  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2000).  

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b) (2000).

In adjudicating a pension claim, the RO must accumulate 
medical data pertinent to the nature and severity of all 
disorders, and rate those entities under the VA's Schedule 
for Rating Disabilities (Rating Schedule). The RO should make 
sure that each of the veteran's disabilities has been 
assigned an evaluation. The Board also notes that The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has set forth the 
analytical criteria which the RO must follow when evaluating 
a veteran's claim for a permanent and total disability 
rating.  This criteria was set forth in several decisions of 
the Court, such that additional procedural action by the RO 
is necessary.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

The veteran has no service-connected disabilities.  In the 
August 1996 rating decision on appeal, the veteran's non-
service-connected disabilities were listed as: PTSD; 
residuals of a fracture of the right elbow; residuals of 
fractures of the right symphysis pubis and sacroiliac; and 
scar, donor site, right iliac crest.  The veteran's PTSD is 
evaluated as 10 percent disabling.  The remaining 
disabilities are each evaluated as noncompensable.  The 
combined evaluation is 10 percent. 

Turning to the evidence of record, the Board notes that a 
private December 1994 psychiatric report provides that the 
veteran attempted to return to work in 1993 but was unable to 
be a roofer due to his PTSD symptoms.  The diagnosis was PTSD 
with depressive mood.  It was noted that the PTSD was due to 
an October 1992 fall from a roof, and that the PTSD was 
characterized by nightmares, flashbacks, fears of heights and 
other anxieties, fears and depression.  The examiner stated 
that the veteran was unable to return to his former work as a 
roofer-crew person, due solely to his psychiatric condition.  

A May 1996 VA psychiatric examination indicates that the 
veteran was 39 years old, and had a 10th grade education and 
a GED.  The veteran's only trade had been roofing, which he 
had done for 17 years until October 1992, when he fell 25 
feet from a roof and suffered fractures of the right elbow 
and hip.  The veteran had not worked since.  Regarding his 
PTSD, the report provides that it was related to the 1992 
work injury.  The Axis I diagnosis was polysubstance abuse.  
The Axis II diagnosis was PTSD related to a work injury and 
remote fracture of hip and right elbow.  The Axis V Global 
Assessment of Functioning (GAF) score was 70.  

The record also contains evidence regarding the veteran's 
residuals of fractures of the right elbow, right symphysis 
pubis and sacroiliac, a donor site scar, right iliac crest.  

Treatment records from Metrohealth Medical Center dated in 
1993 and 1994 recount treatment for the identified 
conditions.  A December 1993 private report from the Tremont 
Medical Development Corporation provides that as a result of 
his October 1992 injuries, the veteran remained with severe 
restriction of the right elbow range of motion, particularly 
flexion and extension with contractures and no supination of 
pronation of the right forearm or elbow.  It was noted that 
additional surgeries might be required to fuse the elbow if 
pain persisted and to remove screws required by the veteran's 
pubic bone fractures.  It was noted that the veteran would 
require vocational rehabilitation and training in another job 
in order to be trained for left hand use mainly with right 
hand assist, because of the marked limited range of motion of 
the right elbow, and that the veteran might require sedentary 
work rather than heavy labor.  It was noted that the veteran 
had reached maximal medical improvement at that time and that 
presently his elbow and pelvic fracture disability was rated 
at about 50 percent of his body function as a result of the 
fall.  

According to the report of a May 1996 VA general medical 
examination, the veteran had a residual deformity on the 
right elbow and had a residual scar on the pubic area and the 
right iliac crest.  It was noted that his posture and gait 
were normal, and that he ambulated well and was able to move 
all extremities without weakness.  The veteran's sensory and 
motor were intact.  The diagnosis was history of a fall from 
a roof in October 1992; fractured right elbow, symphysis in 
pubis and right sacroiliac area of hip; postoperative 
surgery, right elbow and symphysis pubis fracture; and 
history of PTSD as a result of the fall. 

The report a March 1996 VA hospitalization for psychiatric 
treatment provides a pertinent diagnosis of chronic low back 
and right hip pain.  March 1996 VA radiographic examinations 
resulted in pertinent impressions of defect of the pedicle of 
L5, deformity between the right transverse process of L5 and 
the sacrum, narrowed disc space between L5 and S1, very 
minimal arthritis of the right hip with questionable 
deformity involving the proximal upper aspect of the neck of 
the right femur, evidence of surgery with bolts and straps in 
the region of the symphysis, and probable old fracture of the 
left pubic rami.

A private medical report dated in June 1996 provides that the 
veteran had received treatment beginning in January 1994 for 
complaints of pain involving a fractured radius/ulna, 
fracture of the pubis and contusion to the back incurred in 
October 1992.  It was noted that the veteran continued to 
exhibit significant limitations affecting his ability to 
work.  

A review of the record reflects that the veteran has 
additional non-service connected conditions which should be 
evaluated.  In March 1996, he complained of his right knee 
giving out; in March 1996, it was noted that the veteran had 
facial scars; in March 1996, an X-ray noted calculus in the 
lower pole of the kidney; in March 1987, a nasal septal 
deformity was diagnosed as was a left pre-auricular cyst; and 
in November 1987, a questionable grade I systolic murmur at 
the left sternal border was noted with blood pressure at 
138/90.  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. 61 Fed. Reg. 52695 (1996). On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125). The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000). There is 
no indication that the revised criteria were applied by the 
RO in this claim. Accordingly, the Board believes that upon 
remand both the former and the current criteria pertaining to 
the veteran's psychiatric condition should be applied by the 
RO.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for all 
of his non-service connected 
disabilities.  After obtaining the 
appropriate releases from the veteran, 
where necessary, the health care 
providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

2. The RO should schedule the veteran for 
a comprehensive VA examination 
specifically to ascertain the nature, 
severity and permanence of all his non-
service connected disabilities 
(orthopedic, skin (scarring), nasal, ear, 
cardiac, psychiatric and urinary).  The 
veteran's claims folder and a copy of 
this remand is to be made available to 
the examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
remand and the claims folder. The 
following examinations should be 
scheduled: orthopedic, to evaluate all of 
the veteran's orthopedic complaints; a 
cardiac examination to evaluate the 
veteran's heart and any hypertension; an 
examination of the skin for scars; an ear 
nose and throat examination to evaluate 
the veteran's nasal septal deformity and 
left pre-auricular cyst; a urinary 
examination to evaluate the veteran's 
kidney stones; and a comprehensive 
psychiatric evaluation to evaluate his 
PTSD. 

As for the orthopedic disabilities, all 
ranges of motion should be reported in 
degrees, and the examiner should be asked 
to describe what the normal range of 
motion for the affected parts would be.  
The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  

All examiners should give a full 
description of any limitation of activity 
imposed by the veteran's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the veteran's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiners 
should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment. The examiners must provide 
complete rationale for all conclusions 
reached.

3. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 38 C.F.R. § 
4.2 (2000); See also Stegall v. West, 11 
Vet.App. 268 (1998).

4. After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examinations.  The RO should consider 
each of the veteran's ratable 
disabilities with application of the 
appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability. In this regard 
an evaluation of hypertension should be 
undertaken under both the current and 
former rating criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The 
veteran's psychiatric disability should 
also be evaluated under the both the 
former criteria and revised criteria.

In evaluating any degree of disability of 
any reported musculoskeletal disorder, 
the RO must consider whether there is 
functional loss due to pain, under 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (1999).  
See Deluca v. Brown, 8 Vet. App. 202 
(1995).  The RO should consider whether 
the veteran meets the criteria provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (2000) as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  If the veteran does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. § 
3.321(b)(2) (2000).  

5. While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran is further advised that he should 
assist the RO, to the extent possible, in 
the development of his claim, and that 
failure to cooperate, including failure 
to report for any sheduled examination, 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).



If the decision as to the claim of entitlement to nonservice- 
connected pension benefits remains adverse to the veteran, he 
should be furnished a Supplemental Statement of the Case 
which includes a recitation of the percentage rating for each 
diagnosed disability, citing the appropriate diagnostic code 
for each and providing a discussion of applicability to the 
veteran's disabilities. The veteran should be afforded a 
reasonable period of time in which to respond. Thereafter, 
the case should be returned to the Board, if in order.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 9 -


